Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rengakuki (JP 2008035124A).
Regarding claim 1, Rengakuki teaches An image processing device (Fig. 2) comprising:
at least one non-transitory memory that stores a program of instructions (Fig. 2; paras. 0101-103); and
at least one processor (206) coupled to the at least one non-transitory memory and configured to execute the program of instructions to cause the image processing device (Fig. 2; paras. 0101-103) to implement:
an acquisition unit configured to acquire a luminance value from an image (paras. 0066-0069);
a designation unit configured to designate a partial area of the image (Fig. 7b; paras. 0066-0069; person area);
a generation unit configured to generate image information displayed on a display device (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220 according to the display aspect ratio); and
a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area, and the notification unit notifies the display device of information relating to the 

Regarding claim 2, Rengakuki teaches the image processing device according to claim 1, wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220).

Regarding claim 3, Rengakuki teaches the image processing device according to claim 1, wherein the designation unit crops the designated partial area from an image captured by an imaging element (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 4, Rengakuki teaches the image processing device according to claim 3, wherein the designation unit crops the partial area from the image captured by the imaging element according to an aspect of the display device (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 5, Rengakuki teaches the image processing device according to claim 3, wherein the designation unit crops a specific area in the image captured by the imaging element as the partial area (Figs. 2, 7b; paras. 0018, 0066-0069).

Regarding claim 6, Rengakuki teaches the image processing device according to claim 3, wherein the generation unit generates the image information obtained by superimposing an image visibly representing the cropped area on the image captured by the imaging element (Fig. 7b; paras. 

Regarding claim 7, Rengakuki teaches the image processing device according to claim 6, wherein the generation unit generates the image information on which an image of a line visibly representing the cropped area is superimposed (Fig. 7b; paras. 0066-0069; displaying/notifying the left and right black box as lines superimposed to the cropped person area on display 217/220).

Regarding claim 8, Rengakuki teaches the image processing device according to claim 3, wherein the generation unit generates the image information from the cropped area (Fig. 7b; paras. 0066-0069; generating left and right black areas added to the cropped person area displayed on display 217/220 according to the display aspect ratio).

Regarding claim 10, claim 10 reciting features corresponding to claim 1 is also rejected for the same reasons presented above.

Regarding claim 11, claim 11 reciting features corresponding to claim 1 is also rejected for the same reasons presented above. In addition, Rengakuki teaches A non-transitory computer readable storage medium storing a program for causing a computer to execute an image processing method (Fig. 2; paras. 0101-103), the image processing method comprising: (as presented in claim 1).

Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga (US 20110090246 A1).
Regarding claim 1, Matsunaga teaches An image processing device (Fig. 1) comprising:

at least one processor (101) coupled to the at least one non-transitory memory and configured to execute the program of instructions to cause the image processing device (Fig. 1; paras. 0027-0031, 0005) to implement:
an acquisition unit configured to acquire a luminance value from an image (para. 0046);
a designation unit configured to designate a partial area of the image (Fig. 2A; para. 0046; face area 105a);
a generation unit configured to generate image information displayed on a display device (Fig. 2A; para. 0046; generating an image with a rectangular frame 105a indicating the cropping range displayed on display 105 or generating rectangular frame 105a displayed on display 105); and
a notification unit configured to notify the display device that displays the image information of information relating to the luminance value, wherein the acquisition unit acquires the luminance value from the partial area, and the notification unit notifies the display device of information relating to the luminance value acquired from the partial area (Fig. 2A; para. 0046; displaying/notifying the image having a rectangular frame 105a and image data from the cropping area on the display 105 or displaying/notifying rectangular frame 105a on display 105 relating to image data of the cropping data).

Regarding claim 2, Matsunaga teaches the image processing device according to claim 1, wherein the notification unit adds the information relating to the luminance value acquired from the partial area to the image information generated by the generation unit (Fig. 2A; para. 0046; synthesize the image data of the cropped area 105a to the generated rectangular frame 105a).

Regarding claim 3, Matsunaga teaches the image processing device according to claim 1, wherein the designation unit crops the designated partial area from an image captured by an imaging element (para. 0065).

Regarding claim 4, Matsunaga teaches the image processing device according to claim 3, wherein the designation unit crops the partial area from the image captured by the imaging element according to an aspect of the display device (Fig. 2A; para. 0046).

Regarding claim 5, Matsunaga teaches the image processing device according to claim 3, wherein the designation unit crops a specific area in the image captured by the imaging element as the partial area (Fig. 2A; paras. 0046, 0065).

Regarding claim 6, Matsunaga teaches the image processing device according to claim 3, wherein the generation unit generates the image information obtained by superimposing an image visibly representing the cropped area on the image captured by the imaging element (Fig. 2A; paras. 0046, 0065; superimposing a generated rectangular frame 105a indicating the cropping range on the image captured by the imaging unit 102).

Regarding claim 7, Matsunaga teaches the image processing device according to claim 6, wherein the generation unit generates the image information on which an image of a line visibly representing the cropped area is superimposed (Fig. 2A; paras. 0046, 0065; superimposing a generated rectangular frame 105a indicating the cropping range on the image captured by the imaging unit 102).

Regarding claim 8, Matsunaga teaches the image processing device according to claim 3, wherein the generation unit generates the image information from the cropped area (Fig. 2A; paras. 0046, 0065; generating a captured image with a rectangular frame 105a indicating the cropping range displayed on display 105 or generating rectangular frame 105a displayed on display 105 from the designated cropped area 105a).

Regarding claim 10, claim 10 reciting features corresponding to claim 1 is also rejected for the same reasons presented above.

Regarding claim 11, claim 11 reciting features corresponding to claim 1 is also rejected for the same reasons presented above. In addition, Matsunaga teaches A non-transitory computer readable storage medium storing a program for causing a computer to execute an image processing method (Fig. 1; paras. 0027-0031, 0005), the image processing method comprising: (as presented in claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengakuki (JP 2008035124A or Matsunaga (US 20110090246 A1) in view of Ikeda et al (US 20160373635 A1).
Regarding claim 9, Rengakuki/Matsunaga teaches everything as claimed in claim 1, but fails to teach
wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area.
However, in the same field of endeavor Ikeda teaches
wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area (Fig. 6C; paras. 0048, 0061-0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ikeda in Rengakuki/Matsunaga to have wherein the acquisition unit also acquires a luminance value of maximum luminance from the image, and the notification unit notifies the display device of notification information that visibly represents that the luminance value of the maximum luminance is outside the partial area for providing a guide information allowing the user to see that the blown-out highlights in the image so that the issue can be avoided yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696